EX-10.5 6 exhibit10_5.htm CAPITAL SUPPORT AGREEMENT LMCS IV AND LRP

Exhibit 10.5



CAPITAL SUPPORT AGREEMENT

THIS CAPITAL SUPPORT AGREEMENT (this "Agreement") is made as of the 31st day of
March, 2008, by and among Legg Mason, Inc., a Maryland corporation ("Legg
Mason"), LM Capital Support IV, LLC, a Maryland limited liability company
("LMCS4" and, together with Legg Mason, the "Support Providers"), and Liquid
Reserves Portfolio, a series of Master Portfolio Trust (the "Fund").

WITNESSETH:

WHEREAS, the Fund is an investment company registered with the Securities and
Exchange Commission in accordance with the Investment Company Act of 1940 (as
amended, the "1940 Act");

WHEREAS, the Fund is a money market fund that seeks to maintain a stable net
asset value using the Amortized Cost Method as defined in and in accordance with
Rule 2a-7 promulgated under the 1940 Act (as amended, "Rule 2a-7");

WHEREAS, the Fund holds notes and other instruments (the "Notes") issued by
structured investment vehicles listed in Schedule A attached hereto (each, an
"Issuer");

WHEREAS, Rule 2a-7(c)(6)(ii) requires a money market fund to "dispose of [a
portfolio] security as soon as practicable consistent with achieving an orderly
disposition of the security, . . ., absent a finding by the board of directors
that disposal of the portfolio security would not be in the best interests of
the money market fund (which determination may take into account, among other
factors, market conditions that could affect the orderly disposition of the
portfolio security)" upon the occurrence of certain events;

WHEREAS, one or more of the events specified in Rule 2a-7(c)(6)(ii) have
occurred with respect to the Notes;

WHEREAS, a sale of the Notes under current market conditions is unlikely to
result in the full recovery of the Fund's investments, and may cause the Fund to
realize losses;

WHEREAS, Legg Mason is the sole stockholder of the Fund's manager and LMCS4 is a
subsidiary of Legg Mason;

 









 

WHEREAS, the Board of Trustees of the Fund (the "Board") will consider this
Agreement in determining whether disposal of the Notes currently would be in the
best interest of the Fund:

NOW, THEREFORE, in consideration of the above premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Support Providers hereby
agree as follows:

1. Definitions. In addition to the terms defined elsewhere in the Agreement, the
following terms have the meanings indicated:

(a) "Amortized Cost Value" means, with respect to any Eligible Note held by the
Fund, the value of that Eligible Note as determined using the Amortized Cost
Method in accordance with Rule 2a-7 on the relevant date. If an Eligible Note is
received in an exchange or restructuring, the Amortized Cost Value of such
Eligible Note shall be increased by the excess, if any, of the Amortized Cost
Value of the predecessor Note as of the time immediately preceding the exchange
over the sum of the Amortized Cost Value of the Eligible Note and any cash
received in such exchange.

(b) "Capital Contribution" means a cash contribution by either Support Provider
to the Fund for which the Support Provider does not receive any shares or other
consideration from the Fund.

(c) "Contribution Event" means, with respect to any Eligible Note held by any
Fund, any of the following occurrences:

(i) any sale of the Eligible Note by the Fund for cash in an amount, after
deducting any commission or similar transaction costs, less than the Amortized
Cost Value of the Eligible Note sold as of the date of settlement;

(ii) receipt of final payment on the Eligible Note in an amount less than the
Amortized Cost Value of that Eligible Note as of the date such payment is
received;

(iii) issuance of orders by a court having jurisdiction over the matter
discharging the Issuer from liability for the Eligible Note and providing for
payments on that Eligible Note in an amount less than the Amortized Cost Value
of that Eligible Note as of the date such payment is received; and

(iv) receipt of new securities that are "Eligible Securities," as defined in
paragraph (a)(10) of Rule 2a-7, in exchange for or replacement of Eligible Notes
if the Amortized Cost Value of such new securities is less than the Amortized
Cost Value of such Eligible Notes on the date of exchange or replacement..

2









 

(d) "Eligible Notes" mean the Notes held by the Fund as portfolio securities on
the date hereof or any securities or other instruments received in exchange for,
or as a replacement of, the Notes or any Eligible Notes as a result of an
exchange offer, debt restructuring, reorganization or similar transaction
pursuant to which the Notes or Eligible Notes are exchanged for, or replaced
with, new securities of the Issuer or a third party, other than Notes or
securities which are or become "Eligible Securities" as defined in paragraph
(a)(10) of Rule 2a-7. If , in any such restructuring or exchange offer,
reorganization or other transaction, the Fund receives instruments that are
Eligible Notes hereunder, such transaction shall not constitute a Contribution
Event but the obligations of the Support Providers shall continue and shall
apply to the instruments received.

(e) "Loss" incurred as a result of a Contribution Event means the excess of the
Amortized Cost Value of the Eligible Notes subject to a Contribution Event over
the amount received by the Fund in connection with such Contribution Event.

(f) "Maximum Contribution Amount" means $75,000,000.

(g) "NAV Deviation" means the deviation, if any, of the Fund's current net asset
value per share calculated using available market quotations (or an appropriate
substitute that reflects current market conditions) below the Fund's price per
share for distribution, redemption and repurchase of its shares calculated using
the Amortized Cost Method. The NAV Deviation shall be calculated in compliance
with Rule 2a-7(c)(7)(ii)(A).

(h) "Related Agreements" means this Agreement and the Related CSA.

(i) "Related CSA" means that certain Capital Support Agreement dated as of the
date hereof by and among Legg Mason, LM Capital Support 3, LLC, a Maryland
limited liability company ("LMCS3" and, together with Legg Mason, the "Related
Support Providers") and the Fund, as the same may be amended and in effect from
time to time.

(j) "Related Segregated Account" means that certain "Segregated Account" as
defined in the Related CSA.

(k) "Related Subsidiary Support Provider" means any Related Support Provider
other than Legg Mason.

3









 

(l) "Segregated Account" means an account established by LMCS4 for the benefit
of the Fund at a bank which is a qualified custodian under the 1940 Act, which
may be an interest-bearing account and/or which account's assets may be invested
in money market instruments. On any business day during the term of the
Agreement the Segregated Account shall hold cash or cash equivalent securities
in an amount equal to the Maximum Contribution Amount reduced by the amount of
any Capital Contribution previously made by either Support Provider to the Fund.
The assets of the Segregated Account shall be available to the Fund by means of
ACH transfer initiated by the Fund without the requirement of further action or
consent by LMCS4.

2. Covenants of the Fund. The Fund agrees that:

(a) To the extent consistent with the Fund's interest, the Board shall consult
with the Support Providers with respect to all decisions regarding each Eligible
Note (including, but not limited to, any decision to sell the Eligible Note or
to forgo the right to any payment) prior to the occurrence of a Contribution
Event with respect to that Eligible Note. Nothing in this Agreement shall be
construed to cause the delegation by the Board to any person any authority which
is not permitted to be delegated under Rule 2a-7.

(b) The Fund will retain any Capital Contribution and not include the Capital
Contribution in any dividend or other distribution to the Fund's shareholders.
For the avoidance of doubt, for purposes of this subparagraph, the redemption of
the Fund's shares shall not constitute a "distribution" to shareholders.

(c) Prior to the Fund taking any action or receiving any payment that would
result in a Contribution Event under clauses 1(c)(i) or (ii) above, the Fund
will provide the Support Providers with no less than one business day's notice
that the Fund intends to take such action or expects to receive such payment,
and will sell to either of the Support Providers, if either elects to purchase,
all of the Eligible Notes that are the subject of the intended action at a price
equal to the greater of (i) the Amortized Cost Value of such Eligible Notes and
(ii) the market value of such Eligible Notes. The Fund will also sell to either
of the Support Providers at any time within five business days before the date
on which the Fund is required to sell Eligible Notes under clause (d) below, if
either elects to purchase, all Eligible Notes that are outstanding and held by
the Fund at a price equal to the greater of (i) the Amortized Cost Value of such
Eligible Notes and (ii) the market value of such Eligible Notes. Notwithstanding
anything to the contrary contained in this Section 2(c), each Support Provider
hereby acknowledges and agrees that the Fund is required pursuant to the terms
of the Related CSA to sell the Eligible Notes to the Related Support Providers
in the same manner and under the same circumstances as is provided for in this
Section 2(c) and as a result there may be insufficient Eligible Notes available
to honor all purchase elections in their entirety under all Related Agreements.
In that circumstance, (1) Legg Mason agrees that it shall only make purchase
requests under one Related Agreement and the parties hereto agree that to the
extent Legg Mason makes a purchase request, it shall be entitled to purchase all
the Eligible Notes it has requested to purchase, and LMCS4 agrees that to the
extent Legg Mason has elected to purchase all the Eligible Notes, the Fund's
obligations to LMCS4 under this Section 2(c) have been satisfied; and (2) to the
extent Legg Mason has elected to purchase less than all of the Eligible Notes
but after giving effect to any purchase request by Legg Mason there still exists
insufficient Eligible Notes to satisfy the purchase request being made by LMCS4
and any other Related Subsidiary Support Provider (the amount of Eligible Notes
remaining available to be purchased being the "Available Notes"), the Fund shall
be deemed to have satisfied its obligations hereunder so long as the amount of
Eligible Notes LMCS4 has requested to purchase hereunder is only reduced by an
amount which permits LMCS4 to purchase at least fifty percent (50%) of the
Available Notes and the Fund takes similar action under the Related CSA as it
relates to the obligation to sell to the other Related Subsidiary Support
Provider.

4









 

(d) The Fund will promptly sell the Eligible Notes, to the extent they otherwise
continue to be held by the Fund, on the business day immediately prior to the
date set forth in subparagraph 3(c)(iii).

(e) The Related CSA shall remain in full force and effect so long as this
Agreement is in effect (including, without limitation, the requirement of the
Related Subsidiary Support Provider to maintain the Related Segregated Account
so long as a similar requirement as to LMCS4 exists hereunder) and to the extent
a Contribution Event occurs, the Capital Contribution shall be funded fifty
percent (50%) by the Support Providers hereunder and fifty percent (50%) by the
Related Support Providers under the Related CSA (including, without limitation,
by a deduction from amounts in the Related Segregated Account in accordance with
the terms of the Related CSA).

3. Contributions to Fund.

(a) If a Contribution Event occurs prior to the occurrence of a Termination
Event, the Support Provider will make a Capital Contribution in an amount equal
to the lower of (i) fifty percent (50%) of the Loss incurred as a result of such
Contribution Event, or (ii) the Maximum Contribution Amount reduced by the
amount of any Capital Contribution previously made by either Support Provider to
the Fund under this Agreement. The parties hereto acknowledge that the Related
CSA provides for a Capital Contribution to be made by the Related Support
Providers under the Related CSA in an identical amount.

(b) The Support Providers shall make the Capital Contribution to the Fund not
later than one business day after the occurrence of a Contribution Event, by
12:00 noon, Eastern Time. Each Capital Contribution made hereunder shall be made
in immediately available funds, without deduction, set-off or counterclaim, to
the Fund.

5









 

(c) The obligation of the Support Providers to make Capital Contributions
pursuant to this Agreement shall terminate upon the earlier of (such occurrence,
the "Termination Event"): (i) the Support Providers have made Capital
Contributions equal to the Maximum Contribution Amount, (ii) the Fund no longer
holds Eligible Notes, or (iii) 5:00 p.m. Eastern Time on March 31, 2009. If an
event constitutes both a Termination Event and a Contribution Event, then the
Termination Event will not be deemed to have occurred until the Support
Providers have made any Capital Contributions required under this Agreement with
respect to such Contribution Event.

(d) The obligations of the Support Providers to make Capital Contributions
hereunder shall be joint and several. Any required Capital Contribution
hereunder may be made by either Support Provider, in the sole discretion of the
Support Providers.

(e) If the Support Providers make a Capital Contribution when due, then the
amount that LMCS4 is obligated to maintain in the Segregated Account shall be
reduced to give effect to such Capital Contribution. In the event that the
Support Providers do not make a Capital Contribution when due, the Fund will
draw funds from the Segregated Account by 4:00 p.m. on the day that such Capital
Contribution was required to have been made and in an amount equal to the
Capital Contribution that is due. Any amount withdrawn from the Segregated
Account shall be deemed to be a Capital Contribution made hereunder by the
Support Providers.

6









 

4. Reliance by the Fund and the Board. The Support Providers acknowledge and
consent to:

(a) The Board's reliance on the Support Providers' obligations under this
Agreement in making any determination required under Rule 2a-7;

(b) For purposes of calculating the Fund's NAV Deviation, the inclusion of the
Capital Contribution that would be payable under this Agreement if all the
Eligible Notes were sold on the date of such calculation for the market value
used to calculate such NAV Deviation;

(c) The inclusion of the Capital Contribution that would be payable to the Fund
under this Agreement if all of the Eligible Notes were sold on the date of such
net asset value calculation in the Fund's audited or unaudited financial
statements, to the extent required by generally accepted accounting principles;
and

(d) The Support Providers' obligations under this Agreement shall be supported
by the Segregated Account as defined in Section 1(l) of this Agreement.

5. Representations and Warranties. The Support Providers hereby represent and
warrant that:

(a) They are duly organized and validly existing under the laws of the State of
Maryland and are in good standing under such laws;

(b) They have taken all necessary action to authorize the execution, delivery
and performance of this Agreement; and

(c) Their obligations under this Agreement constitute their legal, valid and
binding obligations, enforceable in accordance with its terms subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law).

6. General.

(a) None of the parties may assign its rights under this Agreement to any person
or entity, in whole or in part, without the prior written consent of the other
parties.

(b) No waiver of any provision hereof or of any right or remedy hereunder shall
be effective unless in writing and signed by the party against whom such waiver
is sought to be enforced. No delay in exercising, no course of dealing with
respect to or no partial exercise of any right or remedy hereunder shall
constitute a waiver of any other right or remedy, or future exercise thereof.

(c) If any provision of this Agreement is determined to be invalid under any
applicable statute or rule of law, it is to that extent to be deemed omitted,
and the balance of this Agreement shall remain enforceable.

(d) Subject to the next sentence, all notices shall be in writing and shall be
deemed to be delivered when received by certified mail, postage prepaid, return
receipt requested, or when sent by facsimile or e-mail confirmed by call back.
All notices shall be directed to the address set forth under the party's
signature or to such other address as either party may, form time to time,
designate by notice to the other party.

(e) No amendment, change, waiver or discharge hereof shall be valid unless in
writing and signed by the Support Providers and the Fund.

(f) This Agreement shall be governed in all respects by the laws of the State of
Maryland without regard to its conflict of laws provisions.

(g) This Agreement constitutes the complete and exclusive statement of all
mutual understanding between the parties with respect to the subject matter
hereof, superseding all prior or contemporaneous proposals, communications and
understanding, oral or written.

7









 

(h) This Agreement is solely for the benefit of the Fund and the Support
Providers, and no other person shall acquire or have any rights under or by
virtue of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

8









 

IN WITNESS WHEREOF, the Support Providers and the Fund have caused this Capital
Support Agreement to be duly executed this 31st day of March, 2008.

 

LEGG MASON, INC.

By:  /s/ Charles J. Daley, Jr.
Name: Charles J. Daley, Jr.
Title: Chief Financial Officer,
       Senior Vice President and
       Treasurer


ADDRESS FOR NOTICES:
100 Light Street
Baltimore, Maryland 21202


LM CAPITAL SUPPORT IV, LLC

By:  /s/ Charles J. Daley, Jr.
Name: Charles J. Daley, Jr.
Title: President and Treasurer


ADDRESS FOR NOTICES:
100 Light Street
Baltimore, Maryland 21202


LIQUID RESERVES PORTFOLIO,
A SERIES OF MASTER
PORTFOLIO TRUST


By:  /s/ R. Jay Gerken
Name: R. Jay Gerken
Title: President and Chief
      Executive Officer

ADDRESS FOR NOTICES:
100 Light Street
Baltimore, Maryland 21202



9









 

SCHEDULE A



 

Cusip

Security Description/Issuer

Maturity Date

Quantity Held









29399U9W3

ISSUER ENTITY LLC

30-Oct-08

177,869,832.27

29399U9W3

ISSUER ENTITY LLC

30-Oct-08

188,070,549.71

10









 

 